UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1669



EDWARD F. DALY,

                                              Plaintiff - Appellant,

          versus


WORCESTER COUNTY, MARYLAND,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
98-3296-CCB)


Submitted:   July 22, 1999                  Decided:   July 27, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward F. Daly, Appellant Pro Se. Kevin Bock Karpinski, ALLEN,
JOHNSON, ALEXANDER & KARP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward Daly appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.       We have

reviewed the record and the district court’s opinion and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court. See Daly v. Worcester County, Maryland, No. CA-98-

3296-CCB (D. Md. Mar. 11, 1999).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                   2